694 N.W.2d 208 (2005)
269 Neb. 595
PIONEER CHEMICAL COMPANY, a Nebraska corporation, appellant,
v.
CITY OF NORTH PLATTE, a municipal corporation of the State of Nebraska, and Union Pacific Railroad Company, appellees.
No. S-02-854.
Supreme Court of Nebraska.
April 1, 2005.
George G. Vinton, North Platte, for appellant.
Douglas L. Stack for appellee City of North Platte.
Stephen W. Kay, of Kay & Kay, North Platte, for appellee Union Pacific Railroad Company.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
*209 PER CURIAM.
Having reviewed the briefs and record and having heard oral arguments, we conclude on further review that the decision of the Nebraska Court of Appeals in Pioneer Chem. Co. v. City of North Platte, 12 Neb.App. 720, 685 N.W.2d 505 (2004), is correct and, accordingly, affirm the decision of the Court of Appeals.
AFFIRMED.